AO 245B (Rev. TNED 02/2018) Judgment in a Criminal Case



                                         UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE KNOXVILLE DIVISION


 UNITED STATES OF AMERICA                                                   JUDGMENT IN A CRIMINAL CASE
                                                                            (For Offenses committed on or after November 1, 1987)

 v.
                                                                            Case Number: 3:16-CR-00020-CLC-HBG(6)
 KATY BIBEE
 USM#51306-074                                                              Richard Lewis Tennent & Jodie Bell
                                                                            Defendant’s Attorney


THE DEFENDANT:

☒      pleaded guilty to count(s): One of the Amended Superseding Indictment
☐      pleaded nolo contendere to count(s) which was accepted by the court.
☐      was found guilty on count(s) after a plea of not guilty.

ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following offense(s):

Title & Section and Nature of Offense                                                               Date Violation Concluded Count
18 U.S.C. § 1349                                                                                    04/2013                  1s
Conspiracy To Commit Mail Fraud and Wire Fraud


The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984 and 18 U.S.C. 3553.

☐ The defendant has been found not guilty on count(s).
☒ All remaining count(s) as to this defendant are dismissed upon motion of the United States.

          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid.
If ordered to pay restitution, the defendant shall notify the court and the United States attorney of any material change in the
defendant's economic circumstances.

                                                                  January 23, 2019
                                                                   Date of Imposition of Judgment


                                                                  /s/
                                                                   Signature of Judicial Officer

                                                                  Curtis L. Collier, United States District Judge
                                                                   Name & Title of Judicial Officer

                                                                  January 30, 2019
                                                                   Date




      Case 3:16-cr-00020-CLC-HBG Document 848 Filed 01/30/19 Page 1 of 6 PageID #: 21978
AO 245B (Rev. TNED 02/2018) Judgment in a Criminal Case

DEFENDANT:               KATY BIBEE                                                                                Judgment - Page 2 of 6
CASE NUMBER:             3:16-CR-00020-CLC-HBG(6)


                                                          PROBATION
The defendant is hereby committed to probation for a total term of: 3 years.

                                                MANDATORY CONDITIONS

 1.     You must not commit another federal, state or local crime.
 2.     You must not unlawfully possess a controlled substance.
 3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
        placement on probation and at least two periodic drug tests thereafter, as determined by the court.
             ☒ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
                  future substance abuse. (check if applicable)
 4.     ☒ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.     ☐   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
            seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
            you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.     ☐ You must participate in an approved program for domestic violence. (check if applicable)
 7.     ☐ You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 366A, and 3664. (check if
            applicable)
 8.     You must pay the assessment imposed in accordance with 18 U.S.C.
 9.     If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10.   You must notify the court of any material change in your economic circumstances that might affect your ability to pay
       restitution, fines, or special assessments.
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
 attached page.




      Case 3:16-cr-00020-CLC-HBG Document 848 Filed 01/30/19 Page 2 of 6 PageID #: 21979
AO 245B (Rev. TNED 02/2018) Judgment in a Criminal Case

DEFENDANT:               KATY BIBEE                                                                                   Judgment - Page 3 of 6
CASE NUMBER:             3:16-CR-00020-CLC-HBG(6)


                                 STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
          your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
          different time frame.
    2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
          and when you must report to the probation officer, and you must report to the probation officer as instructed.
    3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
          from the court or the probation officer.
    4.    You must answer truthfully the questions asked by your probation officer.
    5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
          living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
          change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the
          probation officer within 72 hours of becoming aware of a change or expected change.
    6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
          officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses
          you from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
          officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
          or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
          probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
          officer within 72 hours of becoming aware of a change or expected change.
    8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
          been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
          permission of the probation officer.
    9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
    10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
          that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
          nunchakus or tasers).
    11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
          without first getting the permission of the court.
    12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
          may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
          contact the person and confirm that you have notified the person about the risk.
    13.   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the mandatory, standard, and any special conditions specified by the court and has
provided me with a written copy of this judgment containing these conditions. For further information regarding these conditions, see
Overview of Probation and Supervised Release Conditions, available at: www.uscourts.gov.


 Defendant’s Signature                                                                              Date




    Case 3:16-cr-00020-CLC-HBG Document 848 Filed 01/30/19 Page 3 of 6 PageID #: 21980
AO 245B (Rev. TNED 02/2018) Judgment in a Criminal Case

DEFENDANT:               KATY BIBEE                                                           Judgment - Page 4 of 6
CASE NUMBER:             3:16-CR-00020-CLC-HBG(6)


                                    SPECIAL CONDITIONS OF SUPERVISION

The mandatory drug testing condition is suspended in this case, based on the Court’s determination that the
defendant poses a low risk of future substance abuse.

The defendant must serve 200 hours of community service at: The United Way, a Children’s Advocacy Center,
a Boys and Girls Club, or an Urban League in the defendant’s local area. If none of the foregoing is suitable,
the Court will consider a food bank, depending on the job the food bank would have the defendant perform.




    Case 3:16-cr-00020-CLC-HBG Document 848 Filed 01/30/19 Page 4 of 6 PageID #: 21981
AO 245B (Rev. TNED 02/2018) Judgment in a Criminal Case

DEFENDANT:                  KATY BIBEE                                                                                                     Judgment - Page 5 of 6
CASE NUMBER:                3:16-CR-00020-CLC-HBG(6)



                                             CRIMINAL MONETARY PENALTIES
           The defendant must pay the total criminal monetary penalties under the Schedule of Payments sheet of this judgment.

                                                   Assessment          JVTA Assessment*                                    Fine                      Restitution
 TOTALS                                               $100.00                      $.00                                    $.00                             $.00

  ☐     The determination of restitution is deferred until An Amended Judgment in a Criminal Case (AO245C) will be entered
        after such determination.
  ☐     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

           If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
           otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
           victims must be paid before the United States is paid.



 ☐      Restitution amount ordered pursuant to plea agreement $
 ☐      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
        the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options under the Schedule
        of Payments sheet of this judgment may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 ☐      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
        ☐ the interest requirement is waived for the          ☐ fine                             ☐ restitution
        ☐     the interest requirement  for the               ☐     fine                         ☐ restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after September 13, 1994,
but before April 23, 1996.




     Case 3:16-cr-00020-CLC-HBG Document 848 Filed 01/30/19 Page 5 of 6 PageID #: 21982
AO 245B (Rev. TNED 02/2018) Judgment in a Criminal Case

DEFENDANT:               KATY BIBEE                                                                                  Judgment - Page 6 of 6
CASE NUMBER:             3:16-CR-00020-CLC-HBG(6)


                                                 SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    ☒ Lump sum payments of $ 100.00 due immediately, balance due
      ☐     not later than                                       , or
      ☒     in accordance with           ☐         C,     ☐      D,        ☐        E, or    ☒ F below; or

 B    ☐     Payment to begin immediately (may be combined with             ☐        C,       ☐     D, or       ☐        F below); or

 C    ☐     Payment in equal                    (e.g., weekly, monthly, quarterly) installments of $                       over a period
            of      (e.g., months or years), to commence          (e.g., 30 or 60 days) after the date of this judgment; or

 D    ☐     Payment in equal                     (e.g., weekly, monthly, quarterly) installments of $                     over a period
            of       (e.g., months or years), to commence          (e.g., 30 or 60 days) after release from imprisonment to a term of
            supervision; or

 E    ☐     Payment during the term of supervised release will commence within              (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time;
            or

 F    ☒ Special instructions regarding the payment of criminal monetary penalties:


All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility
Program, are made to U.S. District Court, 800 Market Street, Suite 130, Howard H. Baker, Jr. United States Courthouse,
Knoxville, TN, 37902. Payments shall be in the form of a check or a money order, made payable to U.S. District Court, with a
notation of the case number including defendant number.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 ☐     Joint and Several
       See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint
       and Several Amount, and corresponding payee, if appropriate.
       ☐ Defendant shall receive credit on her restitution obligation for recovery from other defendants who contributed to the same
       loss that gave rise to defendant's restitution obligation.
 ☐     The defendant shall pay the cost of prosecution.
 ☐     The defendant shall pay the following court cost(s):
 ☐     The defendant shall forfeit the defendant’s interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court
costs.




     Case 3:16-cr-00020-CLC-HBG Document 848 Filed 01/30/19 Page 6 of 6 PageID #: 21983
